The owner of a way on land of another is limited in its use to the terms of the grant from which the way is derived. If granted for one purpose, he cannot use it for another. French v. *Page 318 
Marstin, 24 N.H. 440; Cowling v. Higginson, 4 Mee.  W. 245; Kirkham v. Sharp, 1 Whart. 323; Wash. Eas. 185, 186. But while the terms of the grant cannot be enlarged beyond their natural meaning, they will not be so narrowed as to prevent the beneficial use by the grantee of what is granted, in the manner and for the purposes fairly indicated by the grant. Senhouse v. Christian, 1 T. R. 560; Russell v. Jackson, 2 Pick. 574, 577.
The reservation to the defendant was of a right of way across the plaintiff's premises. The use of the way was not limited, unless the fact that it terminated at one extremity at the land of the defendant's father was a limit of the use to the beneficial enjoyment of that land. The reservation of the way contained no expression limiting the use to carrying the annual crops from the land, or to agricultural purposes merely. It was a reservation of a right of way in general terms, and the construction of the grant must be broad enough to include any reasonable use to which the land might be devoted. The defendant might carry from the land over the granted way not only the products of the soil, but wood and stones, and whatever was naturally upon it.
The plaintiff's claim, that the defendant could not rightfully use the way for any purpose requiring passage beyond the Butler and Chesley land, cannot be sustained. Had the way been reserved for the benefit of that land, the defendant could not use the way to accommodate some other tract of land adjoining or lying beyond. French v. Marstin, 32 N.H. 316; Davenport v. Sampson, 21 Pick. 72; Colchester v. Roberts, 4 Mee.  W. 769. But the defendant's grant of a right of way, construed in the light of existing circumstances and by reference to the plaintiff's grant of a right of way over the Butler and Chesley land in the same deed, must have been made for the benefit of the James Butler tract of land; and the words "to and from" the Butler and Chesley land limited the direction and not the use of the way. The pathway, extending from one highway near the Butler land through the Butler and Chesley land to the other highway, was for the obvious purpose of accommodating the Butler tract, as well as the tract conveyed to the plaintiff. A right of way over that part of the pathway on the Butler and Chesley land was granted to the plaintiff, and the reservation of a right of way to the defendant over the plaintiff's land in the same deed, without designating its location, must be applied to the same pathway. There was no occasion for a right of way for the accommodation of the Butler and Chesley tract; and a right of way "from" the Butler tract "to and from" the Butler and Chesley tract was a right to pass and repass across the plaintiff's land to the line of the Butler and Chesley land, and thence as convenience or the rights of others might require. A different construction would so limit the defendant's grant as practically to defeat its operation. The grant or reservation was to Butler and his children, not to Butler and Chesley. It was for the benefit of *Page 319 
the Butler land, and its limitation of the way in one direction to the line of the Butler and Chesley land cannot control the right of passage beyond. On the facts stated there is
Judgment for the defendant.
CLARK, J., did not sit: the others concurred.